NO. 07-11-0181-CV
                                                                              
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                                  MAY
23, 2011
                                            ______________________________
 
                    JIMMY
DOUGLAS AND BRAD DOUGLAS, INDIVIDUALLY AND
D/B/A DOUGLAS GENERAL
CONSTRUCTION, JIMMY DOUGLAS
CONSTRUCTION, AND/OR
DOUGLAS CONSTRUCTION AND
DOUGLAS GENERAL
CONSTRUCTION, INC.,
 
                                                                                                            Appellants
V.
 
STARDUST LAND &
CATTLE, LTD., F/K/A CABELLERO
CREEK, LTD. AND
ROBERT A. SHAW,
 
                                                                                                            Appellees
______________________________
 
                       FROM
THE 99th DISTRICT COURT OF LUBBOCK COUNTY;
 
               NO.
2010-550,480; HONORABLE WILLIAM C. SOWDER, PRESIDING
_____________________________
 
ORDER
DISMISSING APPEAL
                           
_____________________________
 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
Appellants have filed a motion to dismiss.  Without passing on the merits of the case, we
grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss the appeal. 
Having dismissed the appeal at appellants’ request, no motion for
rehearing will be entertained, and our mandate will issue forthwith.
                                                                        Brian
Quinn
                                                                        Chief
Justice